Exhibit 10.2

 

CEPHALON, INC.

2010 EMPLOYEE STOCK PURCHASE PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Purpose of the Plan

1

 

 

 

2.

Definitions

1

 

 

 

3.

Administration of the Plan

3

 

 

 

4.

Stock Subject to the Plan

3

 

 

 

5.

Offering Periods

3

 

 

 

6.

Eligibility

4

 

 

 

7.

Payroll Deductions

4

 

 

 

8.

Purchase Rights

5

 

 

 

9.

Accrual Limitations

9

 

 

 

10.

Effective Date and Term of the Plan

10

 

 

 

11.

Amendment and Termination

10

 

 

 

12.

General Provisions

11

 

 

 

Schedule A

A-1

 

i

--------------------------------------------------------------------------------


 


1.                                      PURPOSE OF THE PLAN

 

The 2010 Cephalon, Inc. Employee Stock Purchase Plan is intended to promote the
interests of the Company (as defined in Article 2) by providing Eligible
Employees (as defined in Article 2) of a Participating Employer (as defined in
Article 2) with the opportunity to acquire a proprietary interest in the Company
through participation in an employee stock purchase plan designed to qualify
under section 423 of the Internal Revenue Code of 1986, as amended.  The Plan
(as defined in Article 2) is not intended and shall not be construed as
constituting an “employee benefit plan” within the meaning of section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended.

 


2.                                      DEFINITIONS


 


(A)   “1933 ACT” SHALL MEAN THE SECURITIES ACT OF 1933, AS AMENDED.


 


(B)   “BOARD” SHALL MEAN THE COMPANY’S BOARD OF DIRECTORS.


 


(C)   “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


(D)   “COMMON STOCK” SHALL MEAN THE COMMON STOCK OF THE COMPANY.


 


(E)   “COMPANY AFFILIATE” SHALL MEAN ANY PARENT OR SUBSIDIARY CORPORATION OF THE
COMPANY (AS DETERMINED IN ACCORDANCE WITH CODE SECTION 424), WHETHER NOW
EXISTING OR SUBSEQUENTLY ESTABLISHED.


 


(F)    “COMPANY” SHALL MEAN CEPHALON, INC., AND ANY CORPORATE SUCCESSOR TO ALL
OR SUBSTANTIALLY ALL OF THE ASSETS OR VOTING STOCK OF CEPHALON, INC. THAT SHALL
ADOPT THE PLAN.


 


(G)   “COMPENSATION” SHALL MEAN THE REGULAR BASE SALARY PAID TO A PARTICIPANT BY
ONE OR MORE PARTICIPATING EMPLOYERS DURING THE PARTICIPANT’S PERIOD OF
PARTICIPATION IN AN OFFERING PERIOD UNDER THE PLAN.  SUCH COMPENSATION SHALL BE
CALCULATED BEFORE DEDUCTION OF (A) ANY INCOME OR EMPLOYMENT TAX WITHHOLDINGS OR
(B) ANY CONTRIBUTIONS MADE BY THE PARTICIPANT TO ANY CODE SECTION 401(K) SALARY
DEFERRAL PLAN, ANY CODE SECTION 125 CAFETERIA BENEFIT PROGRAM OR ANY CODE
SECTION 132(F)(4) TRANSPORTATION FRINGE BENEFIT PROGRAM NOW OR HEREAFTER
ESTABLISHED BY A PARTICIPATING EMPLOYER.  HOWEVER, COMPENSATION SHALL NOT
INCLUDE ANY CONTRIBUTIONS MADE BY A PARTICIPATING EMPLOYER ON THE PARTICIPANT’S
BEHALF TO ANY EMPLOYEE BENEFIT OR WELFARE PLAN NOW OR HEREAFTER ESTABLISHED
(OTHER THAN CODE SECTION 401(K), CODE SECTION 125, OR CODE SECTION
132(F)(4) CONTRIBUTIONS DEDUCTED FROM SUCH COMPENSATION).


 


(H)   “EFFECTIVE DATE” SHALL MEAN MAY 20, 2010, SUBJECT TO STOCKHOLDER APPROVAL
OF THE PLAN.


 


(I)    “ELIGIBLE EMPLOYEE” SHALL MEAN ANY PERSON WHO IS EMPLOYED BY A
PARTICIPATING EMPLOYER AS AN EMPLOYEE ON A BASIS UNDER WHICH HE OR SHE IS
REGULARLY EXPECTED TO RENDER MORE THAN TWENTY HOURS OF SERVICE PER WEEK FOR
EARNINGS TO BE CONSIDERED WAGES UNDER CODE SECTION 3401(A).  NOTWITHSTANDING ANY
PROVISION CONTAINED IN THE PLAN TO THE CONTRARY, ANY

 

1

--------------------------------------------------------------------------------


 


INDIVIDUAL WHO IS CLASSIFIED BY A PARTICIPATING EMPLOYER AS AN INDEPENDENT
CONTRACTOR OR WHO IS OTHERWISE TREATED BY A PARTICIPATING EMPLOYER AS OTHER THAN
AN EMPLOYEE ON ITS PAYROLL RECORDS, SHALL NOT BE AN ELIGIBLE EMPLOYEE.


 


(J)    “ESPP BROKERAGE ACCOUNT” SHALL MEAN THE BROKERAGE ACCOUNT IN WHICH THE
SHARES OF COMMON STOCK PURCHASED ON BEHALF OF EACH PARTICIPANT ARE DEPOSITED.


 


(K)   “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


(L)    “FAIR MARKET VALUE” PER SHARE OF COMMON STOCK ON ANY RELEVANT DATE SHALL
BE DETERMINED IN ACCORDANCE WITH THE FOLLOWING PROVISIONS:


 


(I)            IF THE COMMON STOCK IS AT THE TIME TRADED ON A NATIONAL
SECURITIES EXCHANGE, THEN THE FAIR MARKET VALUE SHALL BE THE CLOSING SELLING
PRICE PER SHARE OF COMMON STOCK ON THE DATE IN QUESTION, ON THE STOCK EXCHANGE
DETERMINED BY THE PLAN ADMINISTRATOR TO BE THE PRIMARY MARKET FOR THE COMMON
STOCK, AS SUCH PRICE IS OFFICIALLY QUOTED IN THE COMPOSITE TAPE OF TRANSACTIONS
ON SUCH EXCHANGE AND PUBLISHED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE
AS THE BOARD DEEMS RELIABLE.  IF THERE IS NO CLOSING SELLING PRICE FOR THE
COMMON STOCK ON THE DATE IN QUESTION, THEN THE FAIR MARKET VALUE SHALL BE THE
CLOSING SELLING PRICE ON THE LAST PRECEDING DATE FOR WHICH SUCH QUOTATION
EXISTS.


 


(II)           IF THE COMMON STOCK IS NOT PUBLICLY TRADED OR, IF PUBLICLY
TRADED, IS NOT SUBJECT TO REPORTED TRANSACTIONS AS SET FORTH ABOVE, THE FAIR
MARKET VALUE PER SHARE SHALL BE AS DETERMINED BY THE PLAN ADMINISTRATOR ON THE
BASIS OF AVAILABLE PRICES FOR SUCH COMMON STOCK OR IN SUCH MANNER AS MAY BE
AUTHORIZED BY APPLICABLE REGULATIONS UNDER THE CODE.


 


(M)  “OFFERING PERIOD” SHALL MEAN THE PERIOD DURING WHICH SHARES OF COMMON STOCK
SHALL BE OFFERED FOR PURCHASE UNDER THE PLAN AS DESCRIBED IN SECTION 5.


 


(N)   “PARTICIPANT” SHALL MEAN ANY ELIGIBLE EMPLOYEE OF A PARTICIPATING EMPLOYER
WHO IS ACTIVELY PARTICIPATING IN THE PLAN.


 


(O)   “PARTICIPATING EMPLOYER” SHALL MEAN THE COMPANY AND SUCH COMPANY
AFFILIATES AS MAY BE AUTHORIZED FROM TIME TO TIME BY THE BOARD TO EXTEND THE
BENEFITS OF THE PLAN TO THEIR ELIGIBLE EMPLOYEES.  THE PARTICIPATING EMPLOYERS
IN THE PLAN ARE LISTED IN THE ATTACHED SCHEDULE A.


 


(P)   “2010 PLAN” SHALL MEAN THE CEPHALON, INC. 2010 EMPLOYEE STOCK PURCHASE
PLAN, AS SET FORTH IN THIS DOCUMENT, AND AS AMENDED FROM TIME TO TIME.


 


(Q)   “PLAN ADMINISTRATOR” SHALL MEAN THE COMMITTEE APPOINTED BY THE BOARD TO
ADMINISTER THE PLAN.

 

2

--------------------------------------------------------------------------------


 


(R)    “PURCHASE DATE” SHALL MEAN THE LAST BUSINESS DAY OF EACH OFFERING
PERIOD.  THE INITIAL PURCHASE DATE SHALL BE DECEMBER 31, 2010.


 


3.                                      ADMINISTRATION OF THE PLAN

 

The Plan Administrator shall have full discretionary authority to interpret and
construe any provision of the Plan and to adopt such rules and regulations for
administering the Plan as it may deem necessary in order to comply with the
requirements of Code section 423.  Decisions of the Plan Administrator shall be
final and binding on all parties having an interest in the Plan.  As a condition
of participating in the Plan, all Participants must acknowledge, in writing or
by completing the enrollment forms to participate in the Plan, that all
decisions and determinations of the Plan Administrator shall be final and
binding on the Participant, his or her beneficiaries and any other person having
or claiming an interest under the Plan on behalf of the Participant.  The Plan
Administrator may delegate its ministerial duties to one or more subcommittees
or to a third party administrator, as it deems appropriate.

 


4.                                      STOCK SUBJECT TO PLAN

 


(A)   NUMBER OF SHARES.  SUBJECT TO ADJUSTMENT AS DESCRIBED BELOW, THE AGGREGATE
NUMBER OF SHARES OF COMMON STOCK THAT MAY BE ISSUED OR TRANSFERRED UNDER THE
PLAN IS 350,000 SHARES.  THE STOCK PURCHASABLE UNDER THE PLAN MAY BE SHARES OF
AUTHORIZED BUT UNISSUED OR REACQUIRED COMMON STOCK, INCLUDING SHARES OF COMMON
STOCK PURCHASED ON THE OPEN MARKET.


 


(B)   ADJUSTMENT.  IF THERE IS ANY CHANGE IN THE NUMBER OR KIND OF SHARES OF
COMMON STOCK OUTSTANDING BY REASON OF ANY STOCK SPLIT OR REVERSE STOCK SPLIT,
STOCK DIVIDEND, SPINOFF, RECAPITALIZATION, COMBINATION OF SHARES, EXCHANGE OF
SHARES OR OTHER CHANGE AFFECTING THE OUTSTANDING COMMON STOCK AS A CLASS WITHOUT
THE COMPANY’S RECEIPT OF CONSIDERATION, THE PLAN ADMINISTRATOR SHALL MAKE
APPROPRIATE ADJUSTMENTS TO (I) THE MAXIMUM NUMBER AND CLASS OF SECURITIES
ISSUABLE UNDER THE PLAN, (II) THE MAXIMUM NUMBER AND CLASS OF SECURITIES
PURCHASABLE PER PARTICIPANT ON ANY PURCHASE DATE, AND (III) THE NUMBER AND CLASS
OF SECURITIES AND THE PRICE PER SHARE IN EFFECT UNDER EACH OUTSTANDING PURCHASE
RIGHT, IN ORDER TO PREVENT THE DILUTION OR ENLARGEMENT OF BENEFITS THEREUNDER. 
IN ADDITION, THE PLAN ADMINISTRATOR SHALL HAVE DISCRETION TO MAKE THE FOREGOING
EQUITABLE ADJUSTMENTS IN ANY CIRCUMSTANCES IN WHICH AN ADJUSTMENT IS NOT
MANDATED BY THIS SECTION 4(B) OR APPLICABLE LAW.  ANY ADJUSTMENTS MADE BY THE
PLAN ADMINISTRATOR SHALL BE CONSISTENT WITH CODE SECTION 423 AND SHALL BE FINAL,
BINDING AND CONCLUSIVE.


 


5.                                      OFFERING PERIODS


 


(A)   OFFER OF SHARES.  SHARES OF COMMON STOCK SHALL BE OFFERED FOR PURCHASE
UNDER THE PLAN THROUGH A SERIES OF CONSECUTIVE OFFERING PERIODS UNTIL SUCH TIME
AS THE PLAN TERMINATES AS SET FORTH IN SECTION 10(B).


 


(B)   DURATION OF OFFERING PERIOD.  EACH OFFERING PERIOD SHALL BE OF SUCH
DURATION (NOT TO EXCEED TWENTY-SEVEN MONTHS) AS SHALL BE DETERMINED BY THE PLAN
ADMINISTRATOR PRIOR TO THE BEGINNING OF SUCH OFFERING PERIOD.  UNLESS THE PLAN
ADMINISTRATOR DETERMINES OTHERWISE,

 

3

--------------------------------------------------------------------------------


 

before the beginning of the Offering Period, Offering Periods shall commence at
six-month intervals on each January 1 and July 1 (or the next business day, if
such date is not a business day) over the term of the Plan, and each Offering
Period shall last for six months, ending on December 31 or June 30, as the case
may be (or the next business day, if such date is not a business day). 
Accordingly, unless the Plan Administrator determines otherwise, two separate
Offering Periods shall commence in each calendar year during which the Plan
remains in existence.


 


6.                                      ELIGIBILITY

 


(A)   COMMENCEMENT OF PARTICIPATION.  EACH INDIVIDUAL WHO IS AN ELIGIBLE
EMPLOYEE ON THE START DATE OF ANY OFFERING PERIOD UNDER THE PLAN MAY ENTER THAT
OFFERING PERIOD ON SUCH START DATE.  THE PLAN ADMINISTRATOR MAY PROVIDE IN THE
ENROLLMENT FORMS THAT A PARTICIPANT WHO IS ENROLLED ON THE LAST DAY OF AN
OFFERING PERIOD WILL AUTOMATICALLY BE ENROLLED IN THE NEXT FOLLOWING OFFERING
PERIOD ON THE SAME TERMS AND CONDITIONS, INCLUDING THE AUTHORIZED RATE OF
PAYROLL DEDUCTIONS.


 


(B)   LIMITATION ON PARTICIPATION.  UNDER NO CIRCUMSTANCES SHALL PURCHASE RIGHTS
BE GRANTED UNDER THE PLAN TO ANY ELIGIBLE EMPLOYEE IF SUCH INDIVIDUAL WOULD,
IMMEDIATELY AFTER THE GRANT, OWN (WITHIN THE MEANING OF CODE SECTION 424(D)) OR
HOLD OUTSTANDING OPTIONS OR OTHER RIGHTS TO PURCHASE, STOCK POSSESSING FIVE
PERCENT OR MORE OF THE TOTAL COMBINED VOTING POWER OR VALUE OF ALL CLASSES OF
STOCK OF THE COMPANY OR ANY COMPANY AFFILIATE.


 


(C)   ENROLLMENT FORMS.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 6(A) ABOVE, IN
ORDER TO PARTICIPATE IN THE PLAN FOR A PARTICULAR OFFERING PERIOD, AN ELIGIBLE
EMPLOYEE MUST COMPLETE ENROLLMENT FORMS PRESCRIBED BY THE PLAN ADMINISTRATOR
(INCLUDING A STOCK PURCHASE AGREEMENT AND A PAYROLL DEDUCTION AUTHORIZATION) AND
FILE SUCH FORMS WITH THE PLAN ADMINISTRATOR (OR ITS DESIGNEE) AT SUCH TIME ON OR
BEFORE THE BEGINNING OF THAT OFFERING PERIOD AS DETERMINED BY THE PLAN
ADMINISTRATOR.  AN ELIGIBLE EMPLOYEE WHO IS ACTIVELY PARTICIPATING IN THE PLAN
SHALL AUTOMATICALLY BE ENROLLED AS A PARTICIPANT FOR THE NEXT OFFERING PERIOD,
UNLESS THE ELIGIBLE EMPLOYEE ELECTS OTHERWISE AT LEAST SEVEN DAYS PRIOR TO THE
BEGINNING OF THE NEXT OFFERING PERIOD (OR BY SUCH OTHER DATE AS THE PLAN
ADMINISTRATOR DETERMINES) BY FILING THE APPROPRIATE FORM WITH THE PLAN
ADMINISTRATOR (OR ITS DESIGNEE).


 


7.                                      PAYROLL DEDUCTIONS


 


(A)   ELECTIONS.  THE PAYROLL DEDUCTION AUTHORIZED BY THE PARTICIPANT FOR
PURPOSES OF ACQUIRING SHARES OF COMMON STOCK DURING AN OFFERING PERIOD MAY BE
ANY MULTIPLE OF ONE PERCENT OF THE COMPENSATION PAID TO THE PARTICIPANT DURING
EACH OFFERING PERIOD, UP TO A MAXIMUM OF TEN PERCENT OF COMPENSATION.  THE
DEDUCTION RATE SO AUTHORIZED SHALL CONTINUE IN EFFECT THROUGHOUT THE OFFERING
PERIOD, EXCEPT TO THE EXTENT SUCH RATE IS CHANGED IN ACCORDANCE WITH THE
FOLLOWING GUIDELINES:


 


(I)            THE PARTICIPANT MAY, AT ANY TIME DURING THE OFFERING PERIOD,
REDUCE HIS OR HER RATE OF PAYROLL DEDUCTION, TO BECOME EFFECTIVE AS SOON AS

 

4

--------------------------------------------------------------------------------


 


POSSIBLE AFTER FILING THE APPROPRIATE FORM WITH THE PLAN ADMINISTRATOR.  THE
PARTICIPANT MAY NOT EFFECT MORE THAN ONE SUCH REDUCTION PER OFFERING PERIOD.


 


(II)           PRIOR TO THE COMMENCEMENT OF ANY NEW OFFERING PERIOD, A
PARTICIPANT MAY INCREASE THE RATE OF HIS OR HER PAYROLL DEDUCTION BY FILING THE
APPROPRIATE FORM WITH THE PLAN ADMINISTRATOR.  THE NEW RATE (WHICH MAY NOT
EXCEED TEN PERCENT OF COMPENSATION) SHALL BECOME EFFECTIVE ON THE START DATE OF
THE FIRST OFFERING PERIOD FOLLOWING THE FILING OF SUCH FORM.


 


(B)   COMMENCEMENT.  PAYROLL DEDUCTIONS SHALL BEGIN ON THE FIRST PAY DAY AS OF
WHICH COMMENCEMENT IS ADMINISTRATIVELY FEASIBLE FOLLOWING THE BEGINNING OF THE
OFFERING PERIOD AND SHALL (UNLESS SOONER TERMINATED BY THE PARTICIPANT) CONTINUE
THROUGH THE PAY DAY ENDING WITH OR IMMEDIATELY PRIOR TO THE LAST DAY OF THAT
OFFERING PERIOD.  THE AMOUNTS SO COLLECTED SHALL BE CREDITED TO A BOOK ACCOUNT
ESTABLISHED ON THE COMPANY’S RECORDS FOR THE PARTICIPANT.  NO INTEREST SHALL
ACCRUE ON THE BALANCE FROM TIME TO TIME OUTSTANDING IN SUCH ACCOUNT.  THE
AMOUNTS COLLECTED FROM THE PARTICIPANT SHALL NOT BE REQUIRED TO BE HELD IN ANY
SEGREGATED ACCOUNT OR TRUST FUND AND MAY BE COMMINGLED WITH THE GENERAL ASSETS
OF THE COMPANY AND USED FOR GENERAL CORPORATE PURPOSES.


 


(C)   CESSATION OF PAYROLL DEDUCTIONS.  PAYROLL DEDUCTIONS SHALL AUTOMATICALLY
CEASE UPON THE TERMINATION OF THE PARTICIPANT’S PURCHASE RIGHT IN ACCORDANCE
WITH THE PLAN.


 


(D)   OTHER FORMS OF CONTRIBUTIONS.  THE PLAN ADMINISTRATOR MAY ALLOW
CONTRIBUTIONS TO BE MADE UNDER THE PLAN IN A FORM OTHER THAN PAYROLL DEDUCTIONS,
CONSISTENT WITH CODE SECTION 423, IN WHICH CASE REFERENCES IN THE PLAN TO
PAYROLL DEDUCTIONS SHALL INCLUDE SUCH OTHER CONTRIBUTIONS.


 


8.                                      PURCHASE RIGHTS

 


(A)   GRANT OF PURCHASE RIGHTS.  A PARTICIPANT SHALL BE GRANTED A SEPARATE
PURCHASE RIGHT FOR EACH OFFERING PERIOD IN WHICH HE OR SHE IS ENROLLED UNDER THE
PLAN.  THE PURCHASE RIGHT SHALL BE GRANTED ON THE START DATE OF THE OFFERING
PERIOD AND SHALL PROVIDE THE PARTICIPANT WITH THE RIGHT TO PURCHASE SHARES OF
COMMON STOCK UPON THE TERMS SET FORTH BELOW.  THE PARTICIPANT SHALL EXECUTE A
STOCK PURCHASE AGREEMENT EMBODYING SUCH TERMS AND SUCH OTHER PROVISIONS (NOT
INCONSISTENT WITH THE PLAN) AS THE PLAN ADMINISTRATOR MAY DEEM ADVISABLE.


 


(B)   EXERCISE OF THE PURCHASE RIGHT.  EACH PURCHASE RIGHT SHALL BE
AUTOMATICALLY EXERCISED ON THE PURCHASE DATE FOR THE OFFERING PERIOD, AND SHARES
OF COMMON STOCK SHALL ACCORDINGLY BE PURCHASED ON BEHALF OF EACH PARTICIPANT ON
THE PURCHASE DATE.  THE PURCHASE SHALL BE EFFECTED BY APPLYING THE PARTICIPANT’S
PAYROLL DEDUCTIONS FOR THE OFFERING PERIOD TO THE PURCHASE OF SHARES OF COMMON
STOCK AT THE PURCHASE PRICE IN EFFECT FOR THE PARTICIPANT FOR THAT PURCHASE
DATE.


 


(C)   PURCHASE PRICE. UNLESS THE PLAN ADMINISTRATOR DETERMINES OTHERWISE PRIOR
TO THE BEGINNING OF THE OFFERING PERIOD, THE PURCHASE PRICE PER SHARE AT WHICH
COMMON STOCK WILL BE PURCHASED ON THE PARTICIPANT’S BEHALF ON EACH PURCHASE DATE
SHALL BE EQUAL TO 95% OF THE FAIR

 

5

--------------------------------------------------------------------------------


 


MARKET VALUE PER SHARE OF COMMON STOCK ON THE PURCHASE DATE.  THE PLAN
ADMINISTRATOR MAY CHANGE THE PURCHASE PRICE FORMULA PRIOR TO THE BEGINNING OF AN
OFFERING PERIOD, PROVIDED THAT THE PURCHASE PRICE MAY NOT BE LESS THAN THE
MINIMUM PRICE ALLOWABLE UNDER CODE SECTION 423.


 


(D)   NUMBER OF PURCHASABLE SHARES.  THE NUMBER OF SHARES OF COMMON STOCK
PURCHASABLE BY A PARTICIPANT ON EACH PURCHASE DATE SHALL BE THE NUMBER OF SHARES
OBTAINED BY DIVIDING THE AMOUNT COLLECTED FROM THE PARTICIPANT THROUGH PAYROLL
DEDUCTIONS OR LUMP SUM CONTRIBUTIONS BY CHECK, AS APPLICABLE, DURING THE
OFFERING PERIOD BY THE PURCHASE PRICE IN EFFECT FOR THE PARTICIPANT FOR THAT
PURCHASE DATE.  HOWEVER, UNLESS THE PLAN ADMINISTRATOR DETERMINES OTHERWISE
BEFORE THE OFFERING PERIOD, THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK THAT
MAY BE PURCHASED BY A PARTICIPANT ON ANY PURCHASE DATE FOR AN OFFERING PERIOD
SHALL BE THE NUMBER OF SHARES EQUAL TO $25,000 DIVIDED BY THE FAIR MARKET VALUE
OF COMMON STOCK ON THE START DATE OF THE OFFERING PERIOD, SUBJECT TO ADJUSTMENT
AS DESCRIBED IN SECTION 4(B) AND THE ACCRUAL LIMITATION UNDER ARTICLE 9 BELOW.
THE PLAN ADMINISTRATOR SHALL HAVE THE DISCRETIONARY AUTHORITY, EXERCISABLE PRIOR
TO THE START OF ANY OFFERING PERIOD, TO INCREASE OR DECREASE THE LIMITATIONS ON
THE NUMBER OF SHARES THAT MAY BE PURCHASED BY A PARTICIPANT ON EACH PURCHASE
DATE, SUBJECT TO THE ACCRUAL LIMITATION UNDER ARTICLE 9 BELOW.


 


(E)   EXCESS PAYROLL DEDUCTIONS.  IF AT ANY TIME THE PLAN ADMINISTRATOR
DETERMINES THAT ONLY WHOLE SHARES MAY BE PURCHASED, ANY PAYROLL DEDUCTIONS THAT
ARE NOT APPLIED TO THE PURCHASE OF SHARES OF COMMON STOCK ON ANY PURCHASE DATE
BECAUSE THEY ARE NOT SUFFICIENT TO PURCHASE A WHOLE SHARE OF COMMON STOCK SHALL
BE HELD FOR THE PURCHASE OF COMMON STOCK ON THE NEXT PURCHASE DATE, UNLESS THE
PARTICIPANT REQUESTS A REFUND.  HOWEVER, ANY PAYROLL DEDUCTIONS NOT APPLIED TO
THE PURCHASE OF COMMON STOCK BY REASON OF THE LIMITATIONS ON THE MAXIMUM NUMBER
OF SHARES PURCHASABLE PER PARTICIPANT SHALL BE PROMPTLY REFUNDED.


 


(F)    SUSPENSION OF PAYROLL DEDUCTIONS.  IN THE EVENT THAT A PARTICIPANT IS, BY
REASON OF THE ACCRUAL LIMITATIONS IN ARTICLE 9, PRECLUDED FROM PURCHASING
ADDITIONAL SHARES OF COMMON STOCK ON A PURCHASE DATE, THEN NO FURTHER PAYROLL
DEDUCTIONS SHALL BE COLLECTED FROM SUCH PARTICIPANT WITH RESPECT TO THAT
PURCHASE DATE.  THE PARTICIPANT MAY ELECT TO RESUME PARTICIPATION FOR AN
OFFERING PERIOD SCHEDULED TO END IN THE FOLLOWING CALENDAR YEAR BY MAKING A
TIMELY FILING OF THE PRESCRIBED ENROLLMENT FORMS, BEFORE THE BEGINNING OF SUCH
OFFERING PERIOD.


 


(G)   WITHDRAWAL FROM OFFERING PERIOD.  THE FOLLOWING PROVISIONS SHALL GOVERN
THE PARTICIPANT’S WITHDRAWAL FROM AN OFFERING PERIOD:


 


(I)            A PARTICIPANT MAY WITHDRAW FROM THE OFFERING PERIOD IN WHICH HE
OR SHE IS ENROLLED BY FILING THE APPROPRIATE FORM WITH THE PLAN ADMINISTRATOR
(OR ITS DESIGNEE) AT LEAST THIRTY DAYS PRIOR TO THE PURCHASE DATE (OR SUCH OTHER
DATE AS THE PLAN ADMINISTRATOR DETERMINES), AND NO FURTHER PAYROLL DEDUCTIONS
SHALL BE COLLECTED FROM THE PARTICIPANT WITH RESPECT TO THAT OFFERING PERIOD. 
ANY PAYROLL DEDUCTIONS COLLECTED DURING THE OFFERING PERIOD IN WHICH SUCH
WITHDRAWAL OCCURS SHALL, AT THE PARTICIPANT’S ELECTION, BE PROMPTLY REFUNDED OR
HELD FOR THE PURCHASE OF SHARES ON THE PURCHASE DATE.  IF NO SUCH ELECTION IS

 

6

--------------------------------------------------------------------------------


 


MADE AT THE TIME OF SUCH WITHDRAWAL, THEN THE PAYROLL DEDUCTIONS COLLECTED FROM
THE PARTICIPANT DURING THE OFFERING PERIOD IN WHICH SUCH WITHDRAWAL OCCURS SHALL
BE PROMPTLY REFUNDED.


 


(II)           THE PARTICIPANT’S WITHDRAWAL FROM AN OFFERING PERIOD SHALL BE
IRREVOCABLE, AND THE PARTICIPANT MAY NOT SUBSEQUENTLY REJOIN THAT OFFERING
PERIOD AT A LATER DATE.  IN ORDER TO RESUME PARTICIPATION IN ANY SUBSEQUENT
OFFERING PERIOD, THE PARTICIPANT MUST RE-ENROLL IN THE PLAN (BY MAKING A TIMELY
FILING OF THE PRESCRIBED ENROLLMENT FORMS) ON OR BEFORE THE BEGINNING OF THAT
OFFERING PERIOD.


 


(H)   TERMINATION OF PURCHASE RIGHT.  THE FOLLOWING PROVISIONS SHALL GOVERN THE
TERMINATION OF OUTSTANDING PURCHASE RIGHTS:


 


(I)            IF A PARTICIPANT CEASES TO BE AN ELIGIBLE EMPLOYEE FOR ANY REASON
(INCLUDING DEATH, DISABILITY OR CHANGE IN STATUS) WHILE HIS OR HER PURCHASE
RIGHT REMAINS OUTSTANDING, THE PARTICIPANT’S PURCHASE RIGHT SHALL IMMEDIATELY
TERMINATE, AND ALL OF THE PARTICIPANT’S PAYROLL DEDUCTIONS FOR THE OFFERING
PERIOD IN WHICH THE PURCHASE RIGHT SO TERMINATES SHALL BE PROMPTLY REFUNDED TO
THE PARTICIPANT.


 


(II)           IF A PARTICIPANT CEASES TO REMAIN IN ACTIVE SERVICE BY REASON OF
AN APPROVED UNPAID LEAVE OF ABSENCE, THEN THE PARTICIPANT SHALL HAVE THE RIGHT
TO ELECT TO (A) WITHDRAW ALL THE PAYROLL DEDUCTIONS COLLECTED TO DATE ON HIS OR
HER BEHALF FOR THAT OFFERING PERIOD OR (B) HAVE SUCH FUNDS HELD FOR THE PURCHASE
OF SHARES ON HIS OR HER BEHALF ON THE PURCHASE DATE, PROVIDED, HOWEVER, IF THE
PARTICIPANT DOES NOT MAKE SUCH ELECTION AT LEAST THIRTY DAYS PRIOR TO THE
PURCHASE DATE, SUCH FUNDS SHALL BE USED FOR THE PURCHASE OF SHARES ON HIS OR HER
BEHALF ON THE PURCHASE DATE.  IN NO EVENT, HOWEVER, SHALL ANY FURTHER PAYROLL
DEDUCTIONS BE COLLECTED ON THE PARTICIPANT’S BEHALF DURING SUCH LEAVE.  UPON THE
PARTICIPANT’S RETURN TO ACTIVE SERVICE (X) WITHIN THREE MONTHS FOLLOWING THE
COMMENCEMENT OF SUCH LEAVE OR (Y) PRIOR TO THE EXPIRATION OF ANY LONGER PERIOD
FOR WHICH SUCH PARTICIPANT HAS A RIGHT TO REEMPLOYMENT WITH THE COMPANY PROVIDED
BY STATUTE OR CONTRACT, HIS OR HER PAYROLL DEDUCTIONS UNDER THE PLAN SHALL
AUTOMATICALLY RESUME AT THE RATE IN EFFECT AT THE TIME THE LEAVE BEGAN IF THE
RETURN TO SERVICE IS IN THE SAME OFFERING PERIOD (OR, IF IN A DIFFERENT OFFERING
PERIOD, IF PARTICIPANTS ARE AUTOMATICALLY ENROLLED IN THE SUBSEQUENT OFFERING
PERIOD), UNLESS THE PARTICIPANT WITHDRAWS FROM THE PLAN PRIOR TO HIS OR HER
RETURN. AN INDIVIDUAL WHO RETURNS TO ACTIVE EMPLOYMENT FOLLOWING A LEAVE OF
ABSENCE THAT EXCEEDS IN DURATION THE APPLICABLE (X) OR (Y) TIME PERIOD WILL BE
TREATED AS A NEW ELIGIBLE EMPLOYEE FOR PURPOSES OF SUBSEQUENT PARTICIPATION IN
THE PLAN AND MAY RE-ENROLL IN THE PLAN (BY MAKING A TIMELY FILING OF THE
PRESCRIBED ENROLLMENT FORMS) FOR A SUBSEQUENT OFFERING PERIOD.


 


(I)    CHANGE IN CONTROL.  UNLESS THE PLAN ADMINISTRATOR DETERMINES OTHERWISE,
IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF ANY CHANGE IN CONTROL OF THE COMPANY,
AS DETERMINED BY THE PLAN ADMINISTRATOR, EACH OUTSTANDING PURCHASE RIGHT SHALL
AUTOMATICALLY BE EXERCISED BY

 

7

--------------------------------------------------------------------------------


 


APPLYING THE PAYROLL DEDUCTIONS OF EACH PARTICIPANT FOR THE OFFERING PERIOD IN
WHICH THE CHANGE IN CONTROL OCCURS TO THE PURCHASE OF SHARES OF COMMON STOCK AT
A PURCHASE PRICE PER SHARE EQUAL TO 95% OF THE FAIR MARKET VALUE PER SHARE OF
COMMON STOCK IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THE CHANGE IN CONTROL
(OR SUCH OTHER PURCHASE FORMULA AS SHALL BE IN EFFECT FOR THE OFFERING PERIOD,
AS DETERMINED BY THE PLAN ADMINISTRATOR BEFORE THE OFFERING PERIOD).  THE
APPLICABLE LIMITATION ON THE NUMBER OF SHARES OF COMMON STOCK PURCHASABLE PER
PARTICIPANT SHALL CONTINUE TO APPLY TO ANY SUCH PURCHASE.  THE COMPANY SHALL USE
ITS BEST EFFORTS TO PROVIDE AT LEAST TEN DAYS’ PRIOR WRITTEN NOTICE OF THE
OCCURRENCE OF ANY CHANGE IN CONTROL, AND PARTICIPANTS SHALL, FOLLOWING THE
RECEIPT OF SUCH NOTICE, HAVE THE RIGHT TO TERMINATE THEIR OUTSTANDING PURCHASE
RIGHTS PRIOR TO THE EFFECTIVE DATE OF THE CHANGE IN CONTROL.


 


(J)    PRORATION OF PURCHASE RIGHTS.  IF THE TOTAL NUMBER OF SHARES OF COMMON
STOCK TO BE PURCHASED PURSUANT TO OUTSTANDING PURCHASE RIGHTS ON ANY PARTICULAR
DATE EXCEEDS THE NUMBER OF SHARES THEN AVAILABLE FOR ISSUANCE UNDER THE PLAN,
THE PLAN ADMINISTRATOR SHALL MAKE A PRO-RATA ALLOCATION OF THE AVAILABLE SHARES
ON A UNIFORM AND NONDISCRIMINATORY BASIS, AND THE PAYROLL DEDUCTIONS OF EACH
PARTICIPANT, TO THE EXTENT IN EXCESS OF THE AGGREGATE PURCHASE PRICE PAYABLE FOR
THE COMMON STOCK PRO-RATED TO SUCH PARTICIPANT, SHALL BE PROMPTLY REFUNDED.


 


(K)   ASSIGNABILITY.  A PURCHASE RIGHT SHALL BE EXERCISABLE ONLY BY THE
PARTICIPANT AND SHALL NOT BE ASSIGNABLE OR TRANSFERABLE BY THE PARTICIPANT.


 


(L)    STOCKHOLDER RIGHTS.  A PARTICIPANT SHALL HAVE NO STOCKHOLDER RIGHTS WITH
RESPECT TO THE SHARES SUBJECT TO HIS OR HER OUTSTANDING PURCHASE RIGHT UNTIL THE
SHARES ARE PURCHASED ON THE PARTICIPANT’S BEHALF IN ACCORDANCE WITH THE
PROVISIONS OF THE PLAN AND THE PARTICIPANT HAS BECOME A HOLDER OF RECORD OF THE
PURCHASED SHARES.


 


(M)  ESPP BROKERAGE ACCOUNT.  THE SHARES OF COMMON STOCK PURCHASED ON BEHALF OF
EACH PARTICIPANT SHALL BE DEPOSITED DIRECTLY INTO A BROKERAGE ACCOUNT WHICH THE
COMPANY SHALL ESTABLISH FOR THE PARTICIPANT AT A COMPANY-DESIGNATED BROKERAGE
FIRM.  THE ACCOUNT WILL BE KNOWN AS THE ESPP BROKERAGE ACCOUNT.  THE FOLLOWING
POLICIES AND PROCEDURES SHALL BE IN PLACE FOR ANY SHARES DEPOSITED INTO THE
PARTICIPANT’S ESPP BROKERAGE ACCOUNT UNTIL THOSE SHARES HAVE BEEN HELD FOR THE
REQUISITE PERIOD NECESSARY TO AVOID A DISQUALIFYING DISPOSITION UNDER U.S.
FEDERAL TAX LAWS:


 


(I)            UNLESS THE SHARES ARE SOLD, THE SHARES MUST BE HELD IN THE ESPP
BROKERAGE ACCOUNT UNTIL THE LATER OF THE FOLLOWING TWO PERIODS: (X) THE END OF
THE TWO-YEAR PERIOD MEASURED FROM THE START DATE OF THE OFFERING PERIOD IN WHICH
THE SHARES WERE PURCHASED AND (Y) THE END OF THE ONE-YEAR PERIOD MEASURED FROM
THE ACTUAL PURCHASE DATE OF THOSE SHARES.


 


(II)           UNLESS THE SHARES ARE SOLD, THE DEPOSITED SHARES SHALL NOT BE
TRANSFERABLE (EITHER ELECTRONICALLY OR IN CERTIFICATE FORM) FROM THE ESPP
BROKERAGE ACCOUNT UNTIL THE REQUIRED HOLDING PERIOD FOR THOSE SHARES IS
SATISFIED.  SUCH LIMITATION SHALL APPLY BOTH TO TRANSFERS TO DIFFERENT ACCOUNTS
WITH THE SAME ESPP BROKER AND TO TRANSFERS TO OTHER BROKERAGE FIRMS.  AFTER THE
REQUIRED HOLDING

 

8

--------------------------------------------------------------------------------


 


PERIOD, THE SHARES MAY BE TRANSFERRED (EITHER ELECTRONICALLY OR IN CERTIFICATE
FORM) TO OTHER ACCOUNTS OR TO OTHER BROKERAGE FIRMS.


 


(III)          THE FOREGOING PROCEDURES SHALL NOT IN ANY WAY LIMIT WHEN THE
PARTICIPANT MAY SELL HIS OR HER SHARES.  THESE PROCEDURES ARE DESIGNED SOLELY TO
ASSURE THAT ANY SALE OF SHARES PRIOR TO THE SATISFACTION OF THE REQUIRED HOLDING
PERIOD IS MADE THROUGH THE ESPP BROKERAGE ACCOUNT.  IN ADDITION, THE PARTICIPANT
MAY REQUEST A STOCK CERTIFICATE OR SHARE TRANSFER FROM HIS OR HER ESPP BROKERAGE
ACCOUNT PRIOR TO THE SATISFACTION OF THE REQUIRED HOLDING PERIOD SHOULD THE
PARTICIPANT WISH TO MAKE A GIFT OF ANY SHARES HELD IN THAT ACCOUNT.  HOWEVER,
SHARES MAY NOT BE TRANSFERRED (EITHER ELECTRONICALLY OR IN CERTIFICATE FORM)
FROM THE ESPP BROKERAGE ACCOUNT FOR USE AS COLLATERAL FOR A LOAN, UNLESS THOSE
SHARES HAVE BEEN HELD FOR THE REQUIRED HOLDING PERIOD.


 


(IV)          THE FOREGOING PROCEDURES SHALL APPLY TO ALL SHARES PURCHASED BY
THE PARTICIPANT UNDER THE PLAN, WHETHER OR NOT THE PARTICIPANT CONTINUES IN
EMPLOYEE STATUS.


 


9.                                      ACCRUAL LIMITATIONS

 


(A)   DOLLAR LIMITATION.  NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY,
NO PARTICIPANT SHALL BE ENTITLED TO ACCRUE RIGHTS TO ACQUIRE COMMON STOCK
PURSUANT TO ANY PURCHASE RIGHT OUTSTANDING UNDER THIS PLAN IF AND TO THE EXTENT
THAT SUCH ACCRUAL, WHEN AGGREGATED WITH (I) RIGHTS TO PURCHASE COMMON STOCK
ACCRUED UNDER ANY OTHER PURCHASE RIGHT GRANTED UNDER THIS PLAN AND (II) SIMILAR
RIGHTS ACCRUED UNDER OTHER EMPLOYEE STOCK PURCHASE PLANS (WITHIN THE MEANING OF
CODE SECTION 423) OF THE COMPANY OR ANY COMPANY AFFILIATE, WOULD OTHERWISE
PERMIT THE PARTICIPANT TO PURCHASE MORE THAN $25,000 WORTH OF STOCK OF THE
COMPANY OR ANY COMPANY AFFILIATE (DETERMINED ON THE BASIS OF THE FAIR MARKET
VALUE PER SHARE ON THE DATE OR DATES SUCH RIGHTS ARE GRANTED) FOR EACH CALENDAR
YEAR IN WHICH SUCH RIGHTS ARE AT ANY TIME OUTSTANDING.


 


(B)   APPLICATION OF DOLLAR LIMITATION.  FOR PURPOSES OF APPLYING SUCH ACCRUAL
LIMITATIONS TO THE PURCHASE RIGHTS GRANTED UNDER THE PLAN, THE FOLLOWING
PROVISIONS SHALL APPLY:


 


(I)            THE RIGHT TO ACQUIRE COMMON STOCK UNDER EACH OUTSTANDING PURCHASE
RIGHT SHALL ACCRUE ON EACH PURCHASE DATE ON WHICH SUCH RIGHT REMAINS
OUTSTANDING.


 


(II)           NO RIGHT TO ACQUIRE COMMON STOCK UNDER ANY OUTSTANDING PURCHASE
RIGHT SHALL ACCRUE TO THE EXTENT THE PARTICIPANT HAS ALREADY ACCRUED IN THE SAME
CALENDAR YEAR THE RIGHT TO ACQUIRE COMMON STOCK UNDER ONE OR MORE OTHER PURCHASE
RIGHTS AT A RATE EQUAL TO $25,000 WORTH OF COMMON STOCK (DETERMINED ON THE BASIS
OF THE FAIR MARKET VALUE PER SHARE ON THE DATE OR DATES OF GRANT) FOR EACH
CALENDAR YEAR IN WHICH SUCH RIGHTS WERE AT ANY TIME OUTSTANDING.


 


(III)          IF A PURCHASE RIGHT IS OUTSTANDING IN MORE THAN ONE CALENDAR
YEAR, THEN COMMON STOCK PURCHASED PURSUANT TO THE EXERCISE OF SUCH PURCHASE

 

9

--------------------------------------------------------------------------------


 


RIGHT SHALL BE APPLIED FIRST, TO THE EXTENT ALLOWABLE UNDER THIS ARTICLE,
AGAINST THE $25,000 LIMITATION FOR THE EARLIEST YEAR IN WHICH THE PURCHASE RIGHT
WAS OUTSTANDING, THEN, AGAINST THE $25,000 LIMITATION FOR EACH SUCCEEDING YEAR,
IN ORDER.


 


(C)   REFUND.  IF BY REASON OF SUCH ACCRUAL LIMITATIONS, ANY PURCHASE RIGHT OF A
PARTICIPANT DOES NOT ACCRUE FOR A PARTICULAR OFFERING PERIOD, THEN THE PAYROLL
DEDUCTIONS THAT THE PARTICIPANT MADE DURING THAT OFFERING PERIOD WITH RESPECT TO
SUCH PURCHASE RIGHT SHALL BE PROMPTLY REFUNDED.


 


(D)   CONFLICT.  IN THE EVENT THERE IS ANY CONFLICT BETWEEN THE PROVISIONS OF
THIS ARTICLE AND ONE OR MORE PROVISIONS OF THE PLAN OR ANY INSTRUMENT ISSUED
THEREUNDER, THE PROVISIONS OF THIS ARTICLE SHALL BE CONTROLLING.


 


10.                               EFFECTIVE DATE AND TERM OF THE PLAN


 


(A)   EFFECTIVE DATE.  THE PLAN SHALL BECOME EFFECTIVE AT THE EFFECTIVE DATE,
PROVIDED THAT NO PURCHASE RIGHTS GRANTED UNDER THE PLAN SHALL BE EXERCISED, AND
NO SHARES OF COMMON STOCK SHALL BE PURCHASED HEREUNDER, UNTIL (I) THE PLAN SHALL
HAVE BEEN APPROVED BY THE STOCKHOLDERS OF THE COMPANY AND (II) THE COMPANY SHALL
HAVE COMPLIED WITH ALL APPLICABLE REQUIREMENTS OF THE 1933 ACT (INCLUDING THE
REGISTRATION OF THE SHARES OF COMMON STOCK ISSUABLE UNDER THE PLAN ON A FORM S-8
REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION), ALL
APPLICABLE LISTING REQUIREMENTS OF ANY STOCK EXCHANGE ON WHICH THE COMMON STOCK
IS LISTED FOR TRADING AND ALL OTHER APPLICABLE REQUIREMENTS ESTABLISHED BY LAW
OR REGULATION HAVE BEEN MET.  IN THE EVENT SUCH STOCKHOLDER APPROVAL IS NOT
OBTAINED, OR SUCH COMPLIANCE IS NOT EFFECTED, WITHIN TWELVE MONTHS AFTER THE
DATE ON WHICH THE PLAN IS ADOPTED BY THE BOARD, THE PLAN SHALL TERMINATE AND
HAVE NO FURTHER FORCE OR EFFECT, AND ALL SUMS COLLECTED FROM PARTICIPANTS DURING
THE INITIAL OFFERING PERIOD HEREUNDER SHALL BE PROMPTLY REFUNDED.


 


(B)   TERM.  UNLESS SOONER TERMINATED BY THE BOARD, THE PLAN SHALL TERMINATE
UPON THE FIRST TO OCCUR OF (I) THE DATE ON WHICH ALL SHARES AVAILABLE FOR
ISSUANCE UNDER THE PLAN SHALL HAVE BEEN SOLD PURSUANT TO PURCHASE RIGHTS
EXERCISED UNDER THE PLAN OR (II) THE DATE ON WHICH ALL PURCHASE RIGHTS ARE
EXERCISED IN CONNECTION WITH A CHANGE IN CONTROL.  NO FURTHER PURCHASE RIGHTS
SHALL BE GRANTED OR EXERCISED, AND NO FURTHER PAYROLL DEDUCTIONS SHALL BE
COLLECTED, UNDER THE PLAN FOLLOWING SUCH TERMINATION.


 


11.                               AMENDMENT AND TERMINATION


 


(A)   AMENDMENT; TERMINATION.  THE BOARD MAY ALTER, AMEND, SUSPEND OR TERMINATE
THE PLAN AT ANY TIME, TO BECOME EFFECTIVE IMMEDIATELY FOLLOWING THE CLOSE OF ANY
OFFERING PERIOD.  IN THE EVENT OF PLAN TERMINATION, ANY OUTSTANDING PAYROLL
DEDUCTIONS THAT ARE NOT USED TO PURCHASE COMMON STOCK ON A PURCHASE DATE
PURSUANT TO THE PLAN SHALL BE PROMPTLY REFUNDED TO SUCH PARTICIPANTS.


 


(B)   STOCKHOLDER APPROVAL.  IN NO EVENT MAY THE BOARD EFFECT ANY OF THE
FOLLOWING AMENDMENTS OR REVISIONS TO THE PLAN WITHOUT THE APPROVAL OF THE
COMPANY’S STOCKHOLDERS: (I) 

 

10

--------------------------------------------------------------------------------


 


INCREASE THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UNDER THE PLAN, EXCEPT
FOR PERMISSIBLE ADJUSTMENTS IN THE EVENT OF CERTAIN CHANGES IN THE COMPANY’S
CAPITALIZATION, (II) ALTER THE PURCHASE PRICE FORMULA SO AS TO REDUCE THE
ALLOWABLE PURCHASE PRICE FOR THE SHARES OF COMMON STOCK PURCHASABLE UNDER THE
PLAN OR (III) MODIFY THE ELIGIBILITY REQUIREMENTS FOR PARTICIPATION IN THE PLAN.


 


12.                               GENERAL PROVISIONS


 


(A)   DEATH.  IN THE EVENT OF THE DEATH OF A PARTICIPANT, THE COMPANY SHALL
DELIVER ANY SHARES OF COMMON STOCK, CASH OR BOTH SHARES OF COMMON STOCK AND CASH
HELD FOR THE BENEFIT OF PARTICIPANT TO THE EXECUTOR OR ADMINISTRATOR OF THE
ESTATE OF THE PARTICIPANT.


 


(B)   EXPENSES.  ALL COSTS AND EXPENSES INCURRED IN THE ADMINISTRATION OF THE
PLAN SHALL BE PAID BY THE COMPANY; HOWEVER, EACH PLAN PARTICIPANT SHALL BEAR ALL
COSTS AND EXPENSES INCURRED BY SUCH INDIVIDUAL IN THE SALE OR OTHER DISPOSITION
OF ANY SHARES PURCHASED UNDER THE PLAN.


 


(C)   NO RIGHT OF EMPLOYMENT.  NOTHING IN THE PLAN SHALL CONFER UPON THE
PARTICIPANT ANY RIGHT TO CONTINUE IN THE EMPLOY OF THE COMPANY OR ANY COMPANY
AFFILIATE OR INTERFERE WITH OR OTHERWISE RESTRICT IN ANY WAY THE RIGHTS OF THE
COMPANY (OR ANY COMPANY AFFILIATE) OR OF THE PARTICIPANT, WHICH RIGHTS ARE
HEREBY EXPRESSLY RESERVED BY EACH, TO TERMINATE SUCH PERSON’S EMPLOYMENT AT ANY
TIME FOR ANY REASON, WITH OR WITHOUT CAUSE.


 


(D)   WITHHOLDING.  IF AND TO THE EXTENT THAT ANY STOCK PURCHASES OR SALES UNDER
THIS PLAN ARE SUBJECT TO FEDERAL, STATE OR LOCAL TAXES, THE COMPANY IS
AUTHORIZED TO WITHHOLD ALL APPLICABLE TAXES FROM SHARES ISSUABLE UNDER THE PLAN
OR FROM OTHER COMPENSATION PAYABLE TO THE PARTICIPANT.


 


(E)   TRANSFERABILITY.  NEITHER PAYROLL DEDUCTIONS CREDITED TO A PARTICIPANT NOR
ANY RIGHTS WITH REGARD TO THE EXERCISE A PURCHASE RIGHT UNDER THE PLAN MAY BE
ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN ANY WAY (OTHER THAN
BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION) BY THE PARTICIPANT.  ANY SUCH
ATTEMPT AT ASSIGNMENT, TRANSFER, PLEDGE OR OTHER DISPOSITION SHALL BE WITHOUT
EFFECT, EXCEPT THAT THE COMPANY MAY TREAT SUCH ACT AS AN ELECTION TO WITHDRAW
FUNDS FROM AN OFFERING PERIOD IN ACCORDANCE WITH SECTION 8(G).


 


(F)    VOTING.  THE PARTICIPANT SHALL HAVE NO VOTING RIGHTS IN SHARES THAT HE OR
SHE MAY PURCHASE PURSUANT TO THE PLAN UNTIL SUCH SHARES OF COMMON STOCK HAVE
ACTUALLY BE PURCHASED BY THE PARTICIPANT.


 


(G)   GOVERNING LAW.  THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF
THE PLAN SHALL BE GOVERNED AND CONSTRUED BY AND DETERMINED IN ACCORDANCE WITH
THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PROVISIONS THEREOF.

 

11

--------------------------------------------------------------------------------


 

Schedule A

 

Participating Employers

 

ANESTA CORP.

ARANA THERAPEUTICS, INC.

CEPHALON, INC.

CIMA LABS INC.

 

A-1

--------------------------------------------------------------------------------